UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DONNA WOOD, CAELAN DOHERTY, MAX
GOLDSTEIN, BRIDGET LOGAN, JAMES
KYLE NEWMAN, ZIA ORAM, ALAN
ROBINSON, ALEXANDRA MARIE
WHEATLEY-DIAZ, individually and on behalf
all others similarly situated, and CHERYL
BALDWIN, JONATHAN BARRIO, DESMOND
BATTS, GARRETT BECKENBAUGH,
COCHIESE BOWERS, MILES CEPLECHA,
ROBIN CEPPOS, MELINDA CIRILO, JANE
CONRAD, ROBERT CORDOVA, JR.,
CHRISTINE DOCZY, RACHEL DOUGLAS,
THERESA EDWARDS, ELIZA FINK, JASON
FINKELSTEIN, ILSE MENDEZ FRAGA, JOSH
FREDRICKSON, MARIA GONZALEZ,
NATHANIEL ROBERT GROH, BRANDI
HARRIS, PETER KAMARA, MACK
KENNEDY, MADISON OLIVER MAYS,
PATRICK MCHUGH, FRIDA MICHELLE
NARANJO, PAUL MONTEROSSO, REY
MURPHY, JOSEPH NESTOR, LUKE
NICHOLAS, JOSEPHINE OLINGER, ALEC
SILVESTER, DANIEL SMITH, CHRIS SOTH,
AUDRA TELLEZ, CARLOS TORRES,
ELLIOTT TRICOTTI, GLORIA TYLER,
LAKISHA WATSON-MOORE, JESSE
WEINBERG, CLEM WRIGHT, ANOOSH
YARAGHCHIAN, and JESUS ZAMORA,
individually,,

Plaintiffs,
Vv.
MIKE BLOOMBERG 2020, INC.,

Defendant.

 

 

No. 20 Civ. 2489 (LTS) (GWG)

[PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION
FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE AND
COURT-AUTHORIZED NOTICE PURSUANT TO 29 U.S.C. § 216(b)
This matter comes before the Court on Plaintiffs’ Motion for Conditional Certification of
a Collective and Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b) (“Motion”). Having
considered Plaintiffs’ Motion and supporting documents, and Defendant’s Opposition thereto,
the Court hereby GRANTS Plaintiffs’ Motion and ORDERS as follows:

1. Plaintiffs are authorized to issue notice to Collective Members who worked as
Field Organizers and other exempt-classified analogous positions for Mike Bloomberg 2020, Inc.
nationwide at any time between November 24, 2019 and the present (“Collective Members”).

2. Within 10 days of the date of this Order, Defendant shall produce to Plaintiffs a
computer-readable data file containing the names, last known mailing addresses, last known
telephone and cellular phone numbers, last known personal email addresses, last four digits of
Collective Members’ Social Security numbers (for those notices returned undeliverable), and
work locations and dates of employment at each location for all Collective Members.

3. Plaintiffs’ Proposed Notice and the plan for its distribution are approved. In
particular, the Notice and Consent to Join Form, in a form substantially similar to the documents
attached to the Declaration of Sally J. Abrahamson, shall issue to Collective Members via U.S.
Mail, e-mail, and text message within 10 days of the receipt of the data from Defendant.
Collective Members will have 60 days from the mailing of the Notice to return Consent to Join
Forms (or in the event of re-mailings, 60 days from the re-mailing). Halfway through the 60-day
period, a reminder notice shall issue to Collective Members who have not yet returned Consent
to Join Forms, via reminder postcard, email, and text message. The information set forth in the
Notice shall also be posted on a standalone website, through which Collective Members can

electronically submit Consent to Join Forms.
IT IS SO ORDERED.

Dated:

 

HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
